Citation Nr: 1035178	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  09-08 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).

2.  Entitlement to service connection for erectile dysfunction 
(ED).

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to an initial compensable rating for migraine 
headaches.

5.  Entitlement to an initial rating higher than 10 percent for 
left foot numbness.

6.  Entitlement to a rating higher than 20 percent for a low back 
disability, invertebral disc syndrome (IVDS) of the lumbar spine.

7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to November 
1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

In a February 2008 decision, the RO, in pertinent part, denied 
service connection for a left knee disability, cervical spine 
disability, bilateral CTS, ED, and depression with anxiety.  The 
RO also denied a rating higher than 20 percent for the Veteran's 
low back disability, but granted service connection for left foot 
numbness secondary to this disability and assigned an initial 10 
percent rating.  



In September 2008, in response, the Veteran filed a notice of 
disagreement (NOD) regarding the denials of service connection 
for the left knee disability, cervical spine disability, 
bilateral CTS, ED, and depression with anxiety.  A statement of 
the case (SOC) was issued in February 2009 concerning 
these claims, and he submitted a substantive appeal (VA Form 9) 
later that same month to perfect his appeal of these claims to 
the Board.  See 38 C.F.R. § 20.200 (2009).

That same day, the Veteran filed NODs concerning the ratings 
assigned for his low back disability and associated left foot 
numbness, and for an initial compensable rating for his migraine 
headaches (which had been service connected in an intervening 
December 2008 RO decision).  The RO confirmed and continued the 
ratings assigned for the low back and associated left foot 
disabilities in July 2009 and, after receiving another NOD in 
August 2009 concerning the ratings for these disabilities, sent 
him a SOC in September 2009 regarding these claims (also 
concerning the claim for a higher initial rating for his migraine 
headaches).  The RO also sent him a supplemental SOC (SSOC) for 
his remaining claims.  And in response, he filed another 
substantive appeal (VA Form 9) in October 2009 to additionally 
perfect his appeal of the claims for higher ratings for his 
low back disability, associated left foot numbness, and migraine 
headaches.  Id.

The RO has since, however, in December 2009, granted service 
connection for a mood disorder (i.e., the claim for depression 
with anxiety) and assigned a 30 percent initial rating for this 
disability.  The Veteran has not, in response, appealed either 
this initial rating assigned for this disability or effective 
date.  So this claim is no longer at issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must 
separately appeal these "downstream" issues).

In April 2010, in support of his remaining claims, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge of the Board.  During the hearing, the Veteran 
withdrew his claim for service connection for a cervical spine 
disability.  See the transcript of the hearing at page 17.  So 
this claim also is no longer at issue.  See 38 C.F.R. § 20.204.

As well during the hearing, for the remaining claims, the Veteran 
submitted additional evidence and waived his right to have the RO 
initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2009).  Because, however, they require further development, the 
Board is remanding the claims for service connection for a left 
knee disability and ED, as well as for higher ratings for the 
migraine headaches, low back disability, and associated left foot 
disability.  The remand of these claims will be via the Appeals 
Management Center (AMC) in Washington, DC.

There is one additional preliminary point worth mentioning.  In 
his August 2009 NOD (on VA Form 21-4138) regarding the ratings 
for his low back disability and associated left foot numbness, 
and concerning his claims for service connection for the several 
other disabilities mentioned, the Veteran also alleged that his 
service-connected low back disability - the reason for his 
medical discharge from the military, has "drastically impacted 
on [his] employment due to [the] regiment of treatment - pain 
medication."  He more recently reiterated this while testifying 
during his April 2010 videoconference hearing, indicating he had 
last worked in 2005 as a professional engine builder, and that he 
had to stop working that job because of his service-connected 
disabilities since he could no longer do the required lifting of 
heavy stuff, bending over, and using air tools because it was 
hard on his hands and back.  See the transcript of the hearing at 
page 20.

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit Court) 
held that once a claimant:  (1)submits evidence of a medical 
disability, (2) makes a claim for the highest possible rating, 
and (3) submits evidence of unemployability, an informal TDIU 
claim is raised under 38 C.F.R. § 3.155(a).  And as the Court 
more recently explained in Rice v. Shinseki, 22 Vet. App. 447 
(2009), if the Board determines the TDIU claim requires further 
development before being adjudicated, the appropriate disposition 
is to remand the TDIU claim to the RO.  Remands to the RO, as 
mentioned, generally are via the AMC.  VA's Office of General 
Counsel also has indicated that remanding the derivative TDIU 
claim does not preclude the Board from going ahead and deciding 
the claim for a higher rating for the disability that formed the 
basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and 
VAOGCPREC 12-2001 (July 6, 2001).

Here, though, as mentioned, the Board is also remanding the 
claims for higher ratings for the low back disability and 
associated left foot numbness, as well as the remaining claims, 
except the claim for service connection for bilateral CTS.


FINDING OF FACT

Although the Veteran has bilateral CTS, there is no competent and 
credible (i.e., probative) evidence of complaints or treatment of 
this condition at any time during his military service or 
otherwise of a relationship or correlation between this condition 
and his military service.


CONCLUSION OF LAW

Bilateral CTS was not incurred in or aggravated by the Veteran's 
military service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
review.  The Board will then address this claim on its underlying 
merits, providing relevant statutes, VA regulations, precedent 
cases, the relevant factual background, and an analysis of its 
decision.



I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate this claim; (2) that VA will obtain and assist 
him in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  For a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA also request that he submit any evidence 
in his possession that might substantiate this claim.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of this 
claim:  (1) Veteran status; (2) existence of this disability; 
(3) a connection between the Veteran's service and this 
disability; (4) degree of disability; and (5) effective date of 
this disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Further, this notice must include information that a 
downstream disability rating and an effective date for the award 
of benefits will be assigned if service connection is granted for 
this disability.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in an SOC or SSOC, such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, a letter satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 
2007, prior to initially adjudicating his claim in the February 
2008 decision at issue in this appeal, the preferred sequence.  
That letter, as well as additional letters mailed in October 
2008, March 2009, and August 2009, informed him of the evidence 
required to substantiate his claim for service connection and of 
his and VA's respective responsibilities in obtaining supporting 
evidence.  He also was advised of the downstream disability 
rating and effective date elements of his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

And as for the duty to assist, the RO obtained the Veteran's 
written statements, service treatment records (STRs), VA and 
private medical records.  He also, as mentioned, had a 
videoconference hearing to provide oral testimony in support of 
his claim.  He is not entitled to a VA compensation examination 
concerning his claim for service connection for bilateral CTS 
because, as will be explained, the only evidence suggesting a 
relationship or correlation between this condition and his 
military service is his unsubstantiated lay allegation.  When 
questioned during his recent hearing as to whether he has any 
supporting medical nexus evidence suggesting this required 
linkage of this condition to his military service, he and his 
representative acknowledged they do not - pointing, instead, to 
the initial diagnosis of this condition in 1991, or thereabouts, 
so relatively soon after his medical discharge from service in 
1988 (albeit for other reasons).  But his unsupported lay 
testimony of this alleged linkage is insufficient reason, alone, 
to have him examined for a medical nexus opinion concerning the 
etiology of this condition in terms of whether it initially 
manifested during his military service or is otherwise 
attributable to his service, especially since he had no relevant 
complaints while in service, and since there were no pertinent 
objective findings, either, including a relevant diagnosis.  See 
Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.

II.  General Statutes and Regulations Pertaining to Service 
Connection

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).



Certain chronic diseases ( such as organic diseases of the 
nervous system) will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be 
service connected if the evidence, including that pertinent to 
service, shows the diseases were incurred in service.  38 C.F.R. 
§ 3.303(d).

But if chronicity of disease or injury in service is not shown, 
or legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  For the showing of chronic disease 
in service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Further, evidence relating a current disorder 
to service must be medical unless it concerns a disorder that may 
be competently demonstrated by lay observation.  Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 
Vet. App. 303 (2007).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and competency to determine its 
ultimate probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).



III.  Service Connection for Bilateral (i.e., Right and Left) CTS

As explained, a requirement for any claim for service connection 
is that there first needs to be proof the Veteran has the 
condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997).  In this case, VA outpatient 
records dated in December 1990 show the Veteran initially 
complained of left elbow pain.  The resultant diagnosis was 
tendonitis.  He continued to have complaints, however, so 
underwent further diagnostic testing and evaluation.  And an 
April 1991 electromyograph (EMG) was suggestive of right-sided 
CTS.  Eventually, left-sided CTS also was diagnosed in June 1992.

The question remains, however, whether the Veteran's lay 
testimony is also credible and sufficient to establish the 
required relationship or correlation between this condition and 
his military service.  In Doran v. Brown, 6 Vet. App. 283, 290-91 
(1994), the Court stated that "the absence of corroboration in 
the service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility and 
probative value of the other evidence."  See, too, Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability, during service and since, even where not corroborated 
by contemporaneous medical evidence).  See, as well, Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Barr v. Nicholson, 
21 Vet. App. 303 (2007).

But, here, based on the relevant medical and lay evidence in the 
file, the Board finds that this evidence does not support the 
notion that the Veteran has bilateral CTS as a result or 
consequence of his military service, or that this condition 
initially manifested during his service from August 1974 to 
November 1988.  In reviewing this claim, the Board sees there are 
no relevant complaints, findings, or diagnoses at any time during 
his military service.  This is probative evidence against this 
claim, although, as mentioned, not altogether dispositive of it.  
See Struck v. Brown, 9 Vet. App. 145 (1996).



Although the Veteran's service treatment records show he was seen 
from June to August 1981 for various complaints - including 
dizziness, spotting before his eyes, headaches and numbness 
radiating from his fingertips, the diagnosis was rule out 
hypertension.  This treatment continued in conjunction with his 
headaches, and service connection since has been granted both for 
his hypertension and migraines.  

Further, there also is no competent and credible indication of 
the initial manifestation of CTS, certainly not to the required 
degree of at least 10-percent disabling, within the necessary one 
year of the Veteran's discharge from service (meaning by November 
1989 since he was discharged in November 1988) to otherwise 
warrant presuming his bilateral CTS was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

Instead, at the very earliest, the evidence of record reveals 
that symptoms possibly linked to the eventual diagnosis of CTS 
were first shown in December 1990 (when he complained of left 
elbow pain), so more than 2 years after his medical discharge 
from the military on account of his low back disability.  This, 
too, is probative evidence against this claim.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or a 
disease was incurred in service resulting in any chronic or 
persistent disability).  

In fact, the April 1991 EMG report shows the Veteran only 
recounted a six-month history of left elbow pain, so only at most 
dating back to August 1990 or thereabouts, meaning well after his 
military service had ended in November 1988.  He essentially 
reiterated this in September 1998, when reporting his medical 
history while receiving medical care for the CTS, indicating his 
problems with this condition had begun in 1991.



But of equal or even greater significance, the record also does 
not contain any probative (meaning competent and credible) 
evidence suggesting the bilateral CTS was incurred during or 
coincident with the Veteran's military service.  His medical 
evaluation and treatment records do not contain any such 
supporting opinion.  The only opinion of record relating this 
disorder to his military service is his unsubstantiated lay 
statements and hearing testimony.  And although he is competent, 
even as a layman, to proclaim having experienced relevant 
symptoms in years past (such as numbness and weakness in his 
hands and wrists), including even before the initial diagnosis of 
CTS in 1991, he is not also competent to ascribe these symptoms 
to this eventual diagnosis.  This ultimately is a medical (not 
lay) determination because CTS is not the type of condition like 
a broken arm, separated shoulder, flat feet, or varicose veins, 
etc., which is readily capable of lay diagnosis and opinion 
regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In 
other words, there is no competent and credible indication the 
bilateral CTS is a consequence of the Veteran's military service 
or that it initially manifested during his service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

There is no indication the Veteran possesses the requisite 
medical knowledge or training or expertise to render a probative 
opinion on these determinative issues of medical diagnosis and 
causation for the type of condition specifically at issue.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  



No competent and credible medical authority has indicated the 
Veteran had bilateral CTS during his military service, or early 
(i.e., prodromal) manifestations of this condition while in 
service, or that he has it as a consequence of his military 
service.  So there is no supporting medical nexus opinion to 
either confirm or otherwise verify his lay allegation of this 
purported correlation.  See Willis v. Derwinski, 1 Vet. App. 66, 
70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  

For these reasons and bases, the preponderance of the evidence is 
against this claim, so the benefit-of-the-doubt rule does not 
apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for bilateral CTS is denied.  


REMAND

The Veteran is also claiming that service connection should be 
granted for his left knee disability and ED, and that he is 
entitled to higher ratings for his low back disability, 
associated left foot numbness, and migraine headaches.  He also, 
as explained, has a derivative claim for a TDIU.

Concerning the claim for a left knee disability, a November 2006 
VA radiograph revealed a horizontal linear tear of the medial 
meniscus.  The STRs show the Veteran received medical care for 
bilateral chondromalacia during service in 1974.  And while the 
2006 VA radiology report indicated there was no evidence of 
chondromalacia, the Veteran has reported experiencing ongoing 
knee pain, etc., since service.  It remains unclear, however, 
whether his current knee problems date back to his service or are 
related to his service - including to the diagnosis of 
chondromalacia in 1974 to warrant concluding this current 
disability was directly incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

Furthermore, during his recent videoconference hearing, the 
Veteran additionally theorized that his left knee disability has 
been aggravated by his service-connected low back disability, to 
in turn warrant granting service connection on this alternative 
secondary basis.  See 38 C.F.R. § 3.310(a) and (b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  So a medical examination and 
opinion are needed to assist in making these important 
determinations.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding his claim for service connection for ED, the Veteran 
testified during his recent April 2010 videoconference hearing 
that this disorder is secondary to the medication prescribed for 
treatment of his service-connected psychiatric disorder.  And in 
May 2010, as further evidence in support of this claim, he 
submitted supplementary information that is supplied with his 
prescribed medication, Venlafaxine.  This information indicates 
the side effects of this medication may include a decreased 
interest in sex (libido), as well as changes in sexual ability.

With regards to medical treatise evidence, the Court has held 
that a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated lay 
opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) and 
Wallin v. West, 11 Vet. App. 509 (1998).  Here, this additional 
evidence the Veteran submitted is not accompanied by any 
supporting medical expert opinion confirming the posited cause-
and-effect correlation has occurred in this particular instance.  
Instead, there is only the suggestion that it may occur in 
certain instances, so it is unclear whether it has indeed 
occurred to him and, therefore, insufficient reason to grant 
secondary service connection.  See Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).



That said, the submission of this additional evidence is 
sufficient to trigger the duty to assist him in further 
developing this claim by obtaining a medical nexus opinion 
concerning this possibility.  See Rucker v. Brown, 10 Vet. App. 
67, 73-74 (1997) (holding that evidence from a scientific journal 
combined with doctor's statements was "adequate to meet the 
threshold test of plausibility"); Sacks v. West, 11 Vet. App. 
314, 317 (1998) (indicating an attempt to establish a medical 
nexus between service and a disease or an injury solely by 
generic information in a medical journal or treatise "is too 
general and inclusive," holding instead that a medical article 
that contained a generic statement regarding a possible link 
between a service-incurred mouth blister and a present pemphigus 
vulgaris condition did not satisfy the nexus element).  So a 
medical examination and opinion also are needed to assist in 
deciding this claim.

In regards to his claims for higher ratings for his low back 
disability and associated left foot numbness, records show the 
Veteran also has continually complained of symptoms - including 
radiculopathy and numbness - affecting his right lower extremity 
(so not just his left).  A VA outpatient record dated in August 
2008 shows he reported a history of radiculopathy affecting his 
right lower extremity.  Another VA record dated in May 2009 shows 
hypothesia in the distribution of the right lateral femoral 
cutaneous nerve was noted on neurology evaluation.  And he 
reiterated during his recent April 2010 videoconference hearing 
that his radiating symptoms (numbness, pain, etc.) are affecting 
both of his lower extremities, so right and left, not just his 
left foot.  He also disputed the notion that he has not 
experienced incapacitating episodes on account of his low back 
disability, and of sufficient frequency and severity in the last 
12 months, to warrant a higher rating.  And as evidence of this, 
since the hearing, he has submitted April 2010 statements from a 
family nurse practitioner at North Clarksville Medical Center 
indicating, among other things, that he continues to receive 
treatment in that office and has been on bed rest (so presumably 
doctor prescribed) numerous times dating from January 2008 
through April 2010 due to his lower back/knee pain and migraines.  
Moreover, as concerns the claim for a TDIU, these statements also 
indicate he currently is not working (unemployed) because of the 
pain he is suffering.



The Veteran therefore needs to be reexamined to reassess the 
severity of these several disabilities, including their impact on 
his employability and potential entitlement to a TDIU.  As the 
Court held in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), VA 
adjudicators may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, showing the 
Veteran can perform work that would produce sufficient income to 
be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. 
App. 362, 331-32 (1991).  This additional evidence and hearing 
testimony regarding the increase in severity of his underlying 
disabilities that formed the basis of this derivative TDIU claim 
was submitted since his most recent VA compensation examinations 
for these disabilities, further indicating he is entitled to this 
reevaluation of these disabilities.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995).

Moreover, a January 2009 VA record indicates the Veteran had 
another EMG in May 2008.  That report is not in the claims file, 
however, and it does not appear the RO has attempted to obtain 
it.  So this also needs to be done before deciding these 
remaining claims.  See Simmington v. Brown, 9 Vet. App. 334, 335 
(1996); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(indicating VA has "constructive", even if not actual, notice 
of the existence of this additional record).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran whether he has received 
any additional treatment for his left knee 
disability and ED, and/or for his service-
connected low back disability, associated 
lower extremity numbness, and migraines 
since 2008 (other than the additional records 
he recently submitted following his April 
2010 videoconference hearing).  If he has, 
and the records are not already on file, 
obtain them.  This includes, but is not 
limited to, a May 30, 2008, EMG report from 
the VA Medical Center in Murfreesboro, 
Tennessee.  If attempts to obtain any 
additionally identified records are 
unsuccessful, and it is determined that 
further attempts to obtain them would be 
futile, then notify the Veteran of this in 
accordance with 38 C.F.R.§ 3.159(e).

2.  Schedule the Veteran for appropriate VA 
examinations to determine the nature and 
etiology of his ED and left knee disability, 
as well as to reassess the severity of his 
migraines, low back disability and associated 
left foot disability (and to determine 
whether he also has associated radiculopathy 
or sciatic neuropathy affecting his right 
lower extremity, as well).

A medical opinion is needed concerning the 
likelihood (very likely, as likely as not, or 
unlikely) the ED is related to his military 
service, but especially on a secondary basis 
as proximately due to, the result of, or 
chronically aggravated by the medication that 
is prescribed for his already service-
connected psychiatric disability.  38 C.F.R. 
§ 3.310(a) and (b).  See Allen v. Brown, 
7 Vet. App. 430 (1995).  In providing a 
medical opinion concerning this possible 
correlation, the VA examiner should consider 
the additional evidence the Veteran 
has submitted since his videoconference 
hearing listing decreased interest in sex and 
changes in sexual ability as possible side 
effects of his psychotropic medication 
(Venlafaxine).

Concerning the left knee disability, the VA 
examiner should first confirm the Veteran has 
a current left knee disability, including 
stemming from the reported left medial 
meniscal tear.  Assuming he does, a medical 
opinion is needed concerning the likelihood 
(very likely, as likely as not, or unlikely) 
this current left knee disability is related 
to his military service, including to the 
finding of chondromalacia in 1974.

An opinion also is needed, however, 
concerning the likelihood (very likely, as 
likely as not, or unlikely) the current left 
knee disability is proximately due to, 
the result of, or chronically aggravated by 
the already service-connected low back 
disability, so as to in turn suggest 
entitlement to service connection on this 
alternative secondary basis.  38 C.F.R. 
§ 3.310(a) and (b).

Regarding the low back disability, including 
the associated left foot numbness, this 
evaluation should specifically include range-
of-motion testing (measured in degrees, with 
normal range of motion specified), and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner must also determine whether 
there are objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range-of-motion 
loss due to such factors.  This includes 
instances when these symptoms "flare- up" or 
when the low back is subject to prolonged, 
repetitive motion over a period of time.  And 
this determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion lost due to these 
factors.

The examiner should comment, as well, on 
whether the Veteran's low back disability, 
IVDS, involves incapacitating episodes* and, 
if so, the total duration of them during the 
past 12 months.

*According to Note (1) in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, and incapacitating 
episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a 
physician.  In making this determination, 
the examiner is directed to consider the 
recent April 2010 supporting statements from 
North Clarksville Medical Center.

Furthermore, the examiner should discuss the 
severity of any associated neurological 
impairment - including, in particular, 
involving the lower extremities 
(e.g., decreased sensation from radiculopathy 
or neuropathy), aside from any orthopedic 
impairment shown.  If there is additional 
neurological impairment involving the right 
lower extremity (that is, in addition to that 
affecting the left lower extremity), then 
this should be specifically noted.  In 
considering the degree of impairment 
involving any nerve of the lower extremities, 
the examiner should assess this severity 
according to the rating criteria set forth in 
38 C.F.R. § 4.124a, Diagnostic Code 8520, in 
terms of whether there is what amounts to 
complete versus incomplete paralysis of this 
nerve and whether it is mild, moderate, 
moderately severe, or severe.

The designated VA examiner for the migraine 
headaches should discuss the frequency and 
severity of these headaches, including 
especially insofar as whether there are 
characteristic prostrating attacks and how 
often and for how long on average.

These VA examiners should also indicate 
whether the Veteran's service-connected 
disabilities preclude him from obtaining and 
maintaining substantially gainful employment 
if considering his level of education, 
prior work experience, special training, 
etc., but not his age or impairment 
attributable to disabilities that are not 
service connected.  At the time of this 
decision, his service-connected disabilities 
are:  (1) mood disorder, rated as 30-percent 
disabling; (2) IVDS of the lumbar spine - 
rated as 20-percent disabling; 
(3) hypertension - rated as 10-percent 
disabling; (4) left foot numbness - rated as 
10-percent disabling; (5) fracture of the 
right clavicle, rated as noncompensably 
disabling, i.e., 0 percent; and (6) migraine 
headaches, also rated as noncompensably 
disabling, for a combined 60 percent rating 
effectively since August 23, 2007.

*The examiners should also bear in mind, 
however, that the Veteran has several 
additional claims pending for service 
connection of other disabilities, which, 
if eventually granted, would also have to be 
considered in making this employability 
determination, and that he is additionally 
alleging that he has radicular-type symptoms 
affecting his right lower extremity (so not 
just his left) that would need to be 
considered, as well, if determined to be part 
and parcel of his service-connected low back 
disability.

All diagnostic testing and evaluation needed 
to make these important determinations should 
be conducted.

It is imperative the examining physicians 
review the claims file, including a complete 
copy of this remand, for the pertinent 
medical and other history.

The Veteran is hereby advised that failure to 
report for these scheduled VA examinations, 
without good cause, may have detrimental 
consequences on his pending claims.

3.  Then readjudicate the claims in light of 
the additional evidence, including the 
derivative TDIU claim.  If the claims are not 
granted to the Veteran's satisfaction, send 
him and his representative a SSOC and give 
them an opportunity to submit additional 
evidence and/or argument in response before 
returning these claims to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


